Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 16: Replace “(Original) The communication privacy device of claim 12, where the Melamine foam layer has a butterfly shape to cover the inside curved surface of the privacy mask without wrinkles with a butterfly shape is slightly larger than the inside curved surface of the privacy mask in order to serve as well as a soft brim for better contact with the user’s face” with -- (Currently amended) The communication privacy device of claim 12, where the Melamine foam layer has a butterfly shape to cover the inside curved surface of the privacy mask without wrinkles with a butterfly shape is slightly larger than the inside curved surface of the privacy mask in order to serve as well as a soft brim for better contact with the user’s face. –
Claim 17: Replace “(Original) The communication privacy device of claim 13, where the thickness of the Melamine foam layer inside the privacy mask or mouthpiece is at least 1 millimeter and not more than 10 millimeter” with -- (Currently amended) The communication privacy device of claim 13, where the thickness of the Melamine foam layer inside the privacy mask or mouthpiece is at least 1 millimeter and not more than 10 millimeter. --

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651